—In a proceeding to stay arbitration of an underinsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), entered November 22, 1995, which denied the petition and granted the respondent’s cross motion to compel arbitration.
Ordered that the appeal is dismissed, with costs payable to the respondent.
The record reveals that the parties proceeded to arbitration which resulted in an award to the respondent. By participating in the arbitration, the petitioner waived its right to appeal the denial of a permanent stay of arbitration. Accordingly, the appeal must be dismissed (see, Matter of Beagle [MVAIC], 19 NY2d 834; Long Is./Conn. Limousine Group v Airlimo Express, 231 AD2d 610; Matter of Nationwide Mut. Ins. Co. v Damaskinos, 227 AD2d 627; Matter of Allstate Ins. Co. v Peterson, 226 AD2d 528; Matter of State Farm Mut. Auto. Ins. Co. v Blumen, 221 AD2d 548). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.